Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused was convicted by general court-martial of larceny and was sentenced to confinement for six months and partial forfeiture of pay for six months. The convening authority approved, and The Judge Advocate General of the Army ordered that the case be referred to a board of review. The board ordered a rehearing based on a conference held between the law officer and the court outside the presence of the accused and his counsel during deliberations on the sentence. The correctness of this decision is certified by The Judge Advocate General of the Army.
The record reveals that after the court' closed to deliberate on the sentence, the law officer was called into closed session and answered a question concerning the sentence which could legally be given. This is prejudicial error requiring a rehearing. United States v. Miskinis and Pontillo (No. 1535, 1536, 1579), 8 CMR 73, decided March 5, 1953.
The decision of the board of review is affirmed.
Judge Brosman concurs.